260 S.W.3d 441 (2008)
Tami LARAMORE, Plaintiff/Appellant,
v.
Guy ROBERTS, Defendant/Respondent.
No. ED 90664.
Missouri Court of Appeals, Eastern District, Division Three.
August 19, 2008.
Stuart A. Cofman, Saint Louis, MO, for Plaintiff/Appellant.
Debbie S. Champion, Sarah Kay Taylor, St. Louis, MO, for Defendant/Respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Tami Laramore (Appellant) appeals from the trial court's December 20, 2007 Judgment and Order (Judgment) granting the Motion of Guy Roberts (Respondent) for Summary Judgment.
We have reviewed the briefs of the parties and the record on appeal and conclude that there are no genuine issues of material fact in this case and Respondent is entitled to judgment as a matter of law on the claims asserted in Appellant's petition. ITT Comm. Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).